        Case 1:15-cv-11848-DPW Document 158 Filed 03/01/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                          EOR THE DISTRICT OF MASSACHUSETTS
                                   EASTERN DIVISION

UNIVERSITAS EDUCATION, EEC,
                       Plaintiff
V.                                                                   Civil Action
JACK E. ROBINSON, III A/K/A JACK E.                           No. 1:15-CV-11848 (DPW)
ROBINSON,
                       Defendant

              DECLARATION OF PAUL S. SAMSON, ESQUIRE IN SUPPORT OF
                MOTION OF RIEMER & BRAUNSTEIN LLP TO WITHDRAW
                    AS COUNSEL TO PLAINTIFF UNIVERSITAS LLC


        I, Paul S. Samson, submit this declaration in accordance with 28 U.S.C. §1746, and state

as follows:

        1.      I am Massachusetts counsel to Plaintiff Universitas Education, LLC

(“Universitas”) and I am the attorney at Riemer & Braunstein LLP (the “Law Firm”) with

responsibility for the Law Firm’s work in this case on behalf of Universitas.

        2.      When this case was commenced by the filing of the Complaint, on May 14, 2015,

my firm and I were retained as Massachusetts local counsel, to work with Universitas lead

counsel, Loeb & Loeb LLC, and Paula Colbath, Esquire, who also appeared, pro hac vice, in

this case.

        3.      In or about early 2018, Ms. Colbath and Loeb & Loeb LLP were replaced by

Joseph Manson, Esquire, of Alexandria, Virginia, as lead counsel to Universitas in this case. Mr.

Manson is a highly experienced litigator, and he has appeared in this case, pro hac vice, as

counsel to Universitas and will continue to represent Universitas’ interests in this case in his role

as lead counsel.
       Case 1:15-cv-11848-DPW Document 158 Filed 03/01/19 Page 2 of 3




       4.        The Law Firm and Universitas have encountered irreconcilable conflicts. As

such, the Law Firm and attorneys Samson and Poynor, request leave of this Court to withdraw as

counsel to Universitas.

       5.      Attorney Manson is well versed in the background of this case, as well as all the

other litigation related to Universitas’ ongoing efforts to collect the judgment it received from the

United States District Court for the Southern District of New York, and is fully capable of

handling this case in the Law Firm’s absence. Thus Universitas will not be prejudiced by our

withdrawal and the withdrawal should not result in disruption for either Universitas or the Court.

       6.      As such, the Law Firm, and attorneys Paul S. Samson and Alissa A. Poynor,

respectfully request this Court to grant leave to withdraw as counsel to Universitas.

       I certify under penalty of perjury that the foregoing is true and correct. Executed on

March 1, 2019.



                                              RIEMER & BRAUNSTEIN EEP
                                              By: A/Paul S. Samson_______________
                                                  Paul S. Samson, Esq., BBO # 440160
                                                 Alissa A. Poynor, BBO #
                                                  100 Cambridge Street
                                                 Boston, Massachusetts 02108
                                                  (617) 880-3555
                                                 psamson @ riemerlaw.com
                                                  apovnor@riemerlaw.com




                                                 2
        Case 1:15-cv-11848-DPW Document 158 Filed 03/01/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I, Paul S. Samson, Esquire, hereby certify that this document filed through the CM/ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and that paper copies will be sent by first-class mail to those indicated and non-
registered participants, if any, on March 1, 2019.

                                                /s/Paul S. Samson
                                                Paul S. Samson
2449928.1




                                                 3
